Citation Nr: 1337440	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  07-20 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pulmonary embolism, to include as secondary to asbestos exposure.

2.  Entitlement to service connection for interstitial fibrosis, to include as secondary to asbestos exposure.

3.  Entitlement to a rating in excess of 20 percent for left shoulder partial rotator cuff tear.

4.  Entitlement to a rating in excess of 10 percent for bilateral varicose veins with history of thrombosis.

5.  Entitlement to a compensable rating for left nephrolithiasis with presence of renal calculi.

6.  Entitlement to a compensable rating for right knee patellofemoral syndrome.

7.  Entitlement to a compensable rating for left knee patellofemoral syndrome.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1992.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices in Columbia, South Carolina, and Winston-Salem, North Carolina.  The Veteran's case comes from the VA Regional Office in Winston-Salem, North Carolina (RO).  This case was remanded by the Board in June 2011 for additional development.


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the Veteran has not had a diagnosis of a respiratory disability for VA benefits purposes at any time during the pendency of the claims on appeal.

2.  The medical evidence of record shows that the Veteran's left shoulder disability is manifested by pain and limitation of left shoulder motion to, at most, 50 degrees of flexion, 45 degrees of abduction, 0 degrees of external rotation, and 48 degrees of internal rotation.

3.  The medical evidence of record shows that the Veteran's service-connected bilateral varicose veins with history of thrombosis have been asymptomatic throughout the entire period on appeal.

4.  The medical evidence of record shows that the Veteran's left nephrolithiasis is manifested by a single stone which has not caused an attack of colic.

5.  The medical evidence of record shows that the Veteran's left and right knee disabilities are manifested by pain, stiffness, and clicks or snaps.

6.  The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone.


CONCLUSIONS OF LAW

1.  A respiratory disorder, to include pulmonary embolism and interstitial fibrosis, was not incurred in, or aggravated by, active service, to include as due to asbestos exposure.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for a rating in excess of 20 percent for left shoulder partial rotator cuff tear have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).

3.  The criteria for a rating in excess of 10 percent for bilateral varicose veins with history of thrombosis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2013).

4.  The criteria for a compensable rating for left nephrolithiasis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7508 (2013).

5.  The criteria for a compensable rating for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2013).

6.  The criteria for a compensable rating for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2013).

7.  A total disability rating for compensation purposes based on individual unemployability (TDIU) is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in December 2005, March 2006, September 2006, December 2006, and July 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran's service treatment records, service personnel records, Social Security Administration (SSA) records, VA medical records, and identified private medical records have been obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In June 2011, the Board remanded the claims on appeal so that additional records could be obtained and the Veteran provided with new VA medical examinations.  The identified VA medical records were associated with the claims file in July 2011 and September 2011, while the requested medical examinations were conducted in August 2011.  In addition, in August 2012, the Veteran reported that he did not have any additional evidence to submit.  Thus, the Board is satisfied that there was substantial compliance with its June 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  The Board notes that the Veteran has not been provided with a VA examination to determine whether his service-connected disabilities, in combination, render him unemployable.  However, such an examination is not required as a matter of statue, regulation, or policy.  Floore v. Shinseki, 2013 WL 5913227 (Vet. App. November 5, 2013).  In this case, as discussed below, the Board finds that the evidence of record contains adequate information to determine whether the Veteran is unemployable and, if so, whether his unemployability is caused by his service-connected disabilities.  As such, the Board finds that an additional VA examination to determine whether the Veteran's service-connected disabilities render him unemployable is not necessary.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file and Virtual VA file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Veteran's claims file is voluminous and a discussion of each piece of relevant evidence would be impractical.  The analysis below focuses on the most salient and relevant evidence and on what the evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked any evidence that is not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board is aware that it cannot reject evidence favorable to the Veteran without discussing the evidence.  Daves v. Nicholson, 21 Vet. App. 46 (2007).  The Board will discuss favorable evidence individually when a discussion is required to properly weigh that evidence.  However, to the extent that the multiple pieces of evidence address the same argument or advance the same evidentiary point, the Board will discuss that argument or the evidentiary point itself rather than the specific documents which advance them.

Pulmonary Embolism and Interstitial Fibrosis

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records show numerous complaints of chest pain and respiratory symptoms.  The records show that he was hospitalized in May 1984 for a pulmonary embolus.  A May 1984 service chest x-ray report stated that there was blunting of the right costophrenic angle with apparent infiltrates in the right lower lobe periphery, with no other significant abnormality demonstrated.

A second May 1984 service chest x-ray report, conducted the same day, stated that there was costophrenic angle blunting of the right side, and a pulmonary embolus on the right side could not be ruled out.

The Veteran was subsequently placed on anticoagulant medication for several months.  A December 1984 service chest-ray examination report found continued scarring of the pleural surface in the right costophrenic angle which did not represent an acute pneumonia or effusion.

In June 1985, the Veteran complained of chest pain for the previous two days.  On x-ray examination of the Veteran's chest, there were abnormalities which were "most probably residuals of previous and old pleural disease."  The impression was no active disease noted. 

An August 1985 service pulmonary function testing (PFT) was within normal limits.

The impression was probable musculoskeletal etiology of left sided chest discomfort, no evidence for cardiopulmonary disease.  In June 1986, the Veteran complained of chest pain.  On physical examination, the Veteran's breath sounds and PFTs were normal.  A May 1987 service treatment report stated that the Veteran's May 1984 pulmonary embolus had "completely resolved."

In January 1989, the Veteran complained that he was unable to complete physical training due to weakness.  On physical examination, no lung abnormalities were noted.  The Veteran was recommended for a chest x-ray.  A January 1989 service chest x-ray found presumptive changes of pulmonary emphysema and interstitial fibrosis, old parenchymal and pleural scars in the right costophrenic angle, and fullness of right superior mediastinum with a possibility of mass not excluded.  A February 1989 service radiologic report stated that, on views of the Veteran's chest, there was old parenchymal and pleural scarring at the right base, with persistent fullness of the right superior mediastinum, unchanged since the last examination.  The Veteran was recommended for a computed tomography (CT) examination.  A February 1989 service CT report stated that, on views of the Veteran's chest, there was a mass in the superior mediastinum that was thought to represent azygos continuation of inferior vena cava representing a congenital anomaly.  The report also noted old parenchymal and pleural scars at the postero-lateral aspect of the right base.

On a July 1989 service report of medical history, the Veteran reported experiencing shortness of breath and pain or pressure in his chest.  On clinical evaluation, the Veteran's lungs and chest were normal.  The diagnoses included history of pulmonary embolism.  On a May 1992 service separation report of medical history, the Veteran denied experiencing shortness of breath and pain or pressure in his chest.  On clinical evaluation, the Veteran's lungs and chest were normal.

After separation from service, in a November 1992 VA outpatient medical report, the Veteran complained of left chest, shoulder, and arm pain.  After physical examination, the impression was a strain of the left shoulder and chest with questionable bursitis.  The Veteran was provided with a chest x-ray which stated that there appeared to be an area of prominent markings in the right lower lobe, though the chronicity of the process could not be accurately assessed without old radiographic examination films.

A December 1992 VA medical examination report noted the Veteran's history of pulmonary embolism.  The Veteran denied experiencing any chest symptoms and on physical examination his chest was normal.  The diagnoses included status post pulmonary embolus secondary to bilateral deep vein thrombosis by history with residual lower extremity discomfort.

In a March 1994 VA medical examination report, the Veteran complained of a burning sensation along the right anterior lateral side of his chest.  The report noted the Veteran's in-service pulmonary embolism, but stated that he did not report a history of subsequent pulmonary disease and/or disability that would be related.  On physical examination, no respiratory abnormalities were noted.  The examiner opined that no particular medical reason could be found to explain the Veteran's complaint.  The diagnosis was status post pulmonary embolus secondary to deep vein thrombosis, history of, recovered.

A March 1998 private CT report stated that, on views of the Veteran's chest, there was mild elevation of the right hemidiaphragm with blunting of the right costophrenic angle typical in appearance for mild pleural scarring.  The lungs were clear of acute infiltrates.  The conclusion was elevation of the right hemidiaphragm with mild right basilar scarring.  An associated March 1998 private disability determination examination report noted the Veteran's history of pulmonary embolism.  The Veteran denied experiencing any chest pain or shortness of breath.  On physical examination, no lung abnormalities were noted.  The impression included history of deep vein thrombosis with pulmonary embolism.  The examiner stated that the Veteran had not had a recurrence of the deep vein thrombosis.

VA outpatient medical report noted no abnormalities on physical examination of the Veteran's lungs and/or chest in September 1997, July 1998, October 1998, March 1999, October 1999, May 2000, December 2000, April 2001, May 2001, November 2001, February 2002, June 2002, October 2002, February 2003, July 2003, December 2003, April 2004, October 2004, April 2005, May 2005, October 2005, November 2005, March 2006, January 2008, May 2008, December 2008, July 2009, December 2009, May 2010, February 2011, and June 2011.  In addition, the Veteran denied experiencing chest pain or shortness of breath in September 2001, May 2003, and November 2003.  The Veteran did report experiencing chest pain and shortness of breath in January 2002, but the examination report stated, in relation to the Veteran's chest pain, that he had a torn rotate cuff and sometimes got pain down the side of his arm.  The shortness of breath was, in turn, reported to occur along with the chest pain.  After examination, the assessment did not include a respiratory disorder.  The same complaints were noted again in July 2002 and December 2002.  On both occasions, after examination, the assessment did not include a respiratory disorder

A March 2005 VA CT stated that, on views of the Veteran's abdomen, there was scarring attached to the pleura, with the rest of the lungs clear.  The impression was probably scar density at the base of the right lung, 1 centimeter in size.  The examiner "suspect[ed] this is an old inflammatory lesion."

A September 2005 VA CT report stated that, on views of the Veteran's thorax, there were two patchy areas of pleural based scarring in the right lower lobe.  No pneumonia, congestive heart failure, or other acute cardiopulmonary disease was identified.

An April 2006 VA CT report stated that, on views of the Veteran's thorax, there were two pleural-based densities in the right lower lung field.  The masses had not changed in size and no new findings had developed in either lung field.  No other abnormalities of the lungs were noted.

In a June 2006 VA pulmonary consultation report, the Veteran complained of shortness of breath, dyspnea on exertion, and coughing for the previous two years.  He reported that he had been exposed to asbestos in 1986 while helping his brother-in-law remodel his house in Germany.  On physical examination, no chest or lung abnormalities were noted.  After a review of the April 2006 VA CT report, the impression was pleural plaques probably due to asbestos exposure.

A March 2007 VA CT report stated that, on views of the Veteran's chest, there was an area of pleural parenchymal scarring which was unchanged when compared with prior studies.  The examiner stated that the area likely represented an area of focal pleural thickening.  An additional area of pleural thickening and scarring was also noted more inferiorly within the posterior right lower lobe.  No other abnormalities were noted.  The impression was stable benign foci of pleural parenchymal scarring.

An August 2011 VA respiratory system examination report stated that the Veteran's claims file and medical records had been reviewed.  The Veteran reported an in-service history of pulmonary embolism, interstitial fibrosis, and asbestos exposure, but stated that he had never gotten treatment for lung disease.  The examiner noted previous diagnostic examination reports which found that the Veteran had pleural plaques.  On physical examination, no abnormalities were noted.  On diagnostic testing, the Veteran was unable to perform a technically acceptable, reproducible spirometry.  However, the examiner stated that the Veteran had no restriction.  Following a review of previous diagnostic tests, the diagnosis was normal pulmonary examination.  The examiner opined that the Veteran "does not have any active lung [disease]."

The Board finds that the preponderance of the evidence of record shows that the Veteran has not had a diagnosis of a respiratory disability for VA benefits purposes at any time during the pendency of the claims on appeal.  The Veteran's service treatment records clearly demonstrate that he experienced a pulmonary embolism during military service.  However, the Veteran's service treatment records show that he was treated for this condition, the treatment was successful, and the condition resolved without residuals.  There is no competent evidence of record that states that the Veteran has a current diagnosis of a respiratory disability which is related to that in-service pulmonary embolism.

The Veteran's service treatment records also demonstrate that when he was provided with a chest x-ray in May 1984, during treatment for his pulmonary embolism, he was also found to have an abnormality of the right lower lung.  This abnormality appeared on numerous subsequent radiographic and CT reports, both during and after separation from service, and was eventually characterized as pleural plaques, likely due to asbestos exposure.  The preponderance of the evidence of record shows that the Veteran's pleural plaques have existed continuously since at least May 1984.  However, the evidence of record does not demonstrate that the Veteran's pleural plaques are a disability for VA benefits purposes.

The August 2011 VA examiner specifically gave a diagnosis of a normal pulmonary examination and opined that the Veteran "does not have any active lung [disease]."  These statements were made after the examiner had noted the existence of pleural plaques in previous diagnostic examinations.  Such findings of non-symptomatic and non-disabling pleural plaques are also consistent with preponderance of the evidence of record.  For example, the June 2006 VA pulmonary consultation report found no chest or lung abnormalities on examination, while the March 2007 VA CT report specifically characterized the Veteran's pleural scarring as "benign."  Indeed, there is no medical evidence of record that the Veteran's pleural plaques have had any manifestations of any kind.  None of the Veteran's reported symptoms have been related to the pleural plaques, and the only evidence of their existence is their repeated findings on CT examination, without any associated disability or symptomatology.  A pleural plaque is defined as an opaque white patch or flat area on the parietal pleura.  DORLAND'S MEDICAL ILLUSTRATED DICTIONARY, 1445-6 (30th ed. 2003).  Absent medical evidence that such a patch or flat area causes a disability, a finding of a pleural plaque is simply a finding of the presence of an abnormality which is detectable only on diagnostic examination.  As such, the Board finds that the Veteran's pleural plaques are more analogous to a laboratory finding, akin to a finding of elevated cholesterol, than a disability in and of itself.  Therefore, the Board finds that the Veteran's pleural plaques are not a disability within the meaning of the law granting compensation benefits.  61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  The term disability as used for VA purposes refers to impairment of earning capacity.  Allen v. Brown, 7 Vet. App. 439 (1995).  Absent proof of a current disability, there can be no valid claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007); Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).

Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran has reported experiencing respiratory symptoms during service and continuously after separation from service.  The Veteran is competent and credible to report such symptoms.  However, as the Veteran lacks medical training, his statements are not competent to state that any in-service or post-service respiratory symptoms he experienced are related to a currently diagnosed respiratory disability for VA purposes.  Id.

As a final matter, the Board notes that the Veteran claims that he has a current respiratory disorder which was caused by in-service asbestos exposure.  In this regard, the VA Adjudication Procedure Manual specifically states that inhalation of asbestos fibers can produce pleural plaques and states that pleural plaques can be rated by analogy to asbestosis under 38 C.F.R. § 4.97, Diagnostic Code 6833 (2013).  VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C(9)(b), (i) (December 13, 2005).  The Board observes, however, that M21-1MR does not specifically state that all cases of pleural plaques must be considered disabilities for VA purposes.  In this case, the preponderance of the evidence of record demonstrates that the Veteran's pleural plaques have not resulted in any symptoms or disability of any kind.  Accordingly, regardless of the fact that M21-1MR provides for situations in which pleural plaques can be service-connected and rated by analogy to Diagnostic Code 6833, the evidence in this case demonstrates that such action is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Shoulder

Service connection for partial rotator cuff tear, left shoulder with residuals of limitation of motion, was granted by a May 1993 rating decision and a 20 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5201, effective September 1, 1992.

In a June 2006 VA joints examination report, the Veteran complained of chronic left shoulder pain and increased limitation of motion.  He reported that the symptoms were chronic without additional flare-ups.  The Veteran denied experiencing episodes of dislocation or subluxation as well as inflammatory arthritis.  On physical examination, the Veteran had left shoulder range of motion to 70 degrees, with pain at 50 degrees; abduction to 45 degrees, with pain; and internal rotation to 90 degrees.  He was unable to do any external rotation.  Pain increased with any movement of the shoulder.  Repetitive movement of the left arm was very limited secondary to pain and fixation of the shoulder.  The examiner stated that there was marked restriction of the shoulder and the Veteran was "developing a frozen shoulder" but noted that he retained some movement at that time.  The diagnosis was adhesive capsulitis left shoulder related to a previous rotator cuff injury with marked limitation of movement.

VA outpatient medical reports dated in December 2007, April 2008, January 2009, June 2009, July 2010, October 2010, and June 2011 stated that there was no tenderness in the Veteran's shoulders.  There was also no synovitis and a full range of motion was present in the bilateral shoulders.

A February 2011 VA outpatient medical report stated that the Veteran's left shoulder was painful but not tender.

In an August 2011 VA joints examination report, the Veteran complained of left shoulder pain that "comes and goes."  The pain increased with lifting and reaching.  On physical examination, there was no loss of a bone or part of a bone, recurrent shoulder dislocations, or inflammatory arthritis, though there was tenderness and pain at rest.  The Veteran had left shoulder range of motion to 92 degrees of flexion, 78 degrees of abduction, 48 degrees of internal rotation, and 42 degrees of external rotation.  There was object evidence of pain with active motion and repetitive motion, but there were no additional limitations after three repetitions.  On x-ray examination of the Veteran's left shoulder, there was no fracture, dislocation, bony lesion, or significant degenerative changes.  The impression was normal left shoulder except for loss of the subacromial space and questionable impingement.  The diagnosis was left shoulder degenerative joint disease.  The disability had no effect on the Veteran's driving, a mild effect on recreation and traveling, and a moderate effect on all other daily activities.

The medical evidence of record shows that the Veteran's left shoulder disability is manifested by pain and limitation of left shoulder motion to, at most, 50 degrees of flexion, 45 degrees of abduction, 0 degrees of external rotation, and 48 degrees of internal rotation.  The evidence of record shows that the Veteran is right-handed.  Therefore, for rating purposes, his left shoulder is considered his minor or non-dominant extremity.  38 C.F.R. § 4.69 (2013).

Under Diagnostic Code 5201, limitation of motion of the minor arm at shoulder level, or midway between the side and shoulder level, warrants a 20 percent rating.  Limitation of motion of the minor arm to 25 degrees from the side warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal range of motion of a shoulder is from 0 degrees to 180 degrees on forward flexion and abduction, with shoulder level existing at 90 degrees, and from 0 degrees to 90 degrees on external and internal rotation.  38 C.F.R. § 4.71, Plate I (2013).  The medical evidence of record does not show that motion of the Veteran's left arm is limited to 25 degrees from his side, even with consideration of pain on motion.  Accordingly, a rating in excess of 20 percent is not warranted for the Veteran's left shoulder disability under Diagnostic Code 5201.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Veteran has reported left shoulder pain on use, a contention which is substantiated by the medical evidence of record.  However, the ranges of motions listed above include the painless ranges of motion as reported by the June 2006 VA joints examination report.  In addition, the August 2011 VA joints examination report stated that the Veteran did not experience additional loss of range of motion despite pain on repetitive motion.  There is no evidence of record which indicates that the Veteran's left shoulder pain limited his left shoulder range of motion to 25 degrees from his side.  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, the preponderance of the medical evidence of record does not demonstrate that the Veteran experienced pain or other symptoms which caused additional limitations sufficient to warrant a rating in excess of 20 percent for his left shoulder disorder.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered rating the Veteran's left shoulder disability under all available diagnostic codes.  However, there is no medical evidence of record that the Veteran's left shoulder has been ankylosed or experienced impairment of the humerus.  Therefore, a rating in excess of 20 percent is also not warranted under Diagnostic Codes 5200 and 5202, at any point during the period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2013).  In addition, a rating in excess of 20 percent is not available for impairment of the clavicle of scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2013).

This claim has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's left shoulder symptoms, the evidence shows no distinct periods of time when his symptoms have varied to such an extent that a rating in excess of the currently assigned rating would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2013); Hart, 21 Vet. App. 505.

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. 111.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular rating is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for his left shoulder disorder inadequate.  The Veteran's left shoulder disorder was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's left shoulder disability is manifested by pain and limitation of left shoulder motion to, at most, 50 degrees of flexion, 45 degrees of abduction, 0 degrees of external rotation, and 48 degrees of internal rotation.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating currently assigned for his left shoulder disorder.  Ratings in excess of the currently assigned rating are provided for certain manifestations of shoulder disabilities, but the medical evidence does not show that those manifestations are present.  The Board finds that the criteria for the currently assigned rating for the Veteran's left shoulder disorder reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board finds that the preponderance of the evidence is against the claim for an increased rating for left shoulder partial rotator cuff tear.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. 49; Massey, 7 Vet. App. 204.

Varicose Veins

Service connection for bilateral varicose veins with history of deep vein thrombosis was granted by a May 1993 rating decision and a 10 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 7120, effective September 1, 1992.

An April 2004 VA outpatient medical report stated that the Veteran had a history of peripheral vascular disease and complained of right knee pain.  On objective examination, the Veteran had good pulses appreciable in both feet, and negative Homen's sign in the right leg.  The assessment included peripheral vascular disease.

A June 2006 VA arteries and veins examination report stated that the Veteran had experienced deep vein thrombosis approximately 20 years earlier, but had not experienced a recurrence and did not presently have varicose veins.  The Veteran reported experiencing some tightness in his legs at times after prolonged standing or walking, particularly in the calf muscles.  He did not have any swelling of the legs, did not require compression hosiery, and was not receiving any treatment for the condition.  The Veteran reported that the condition had not affected his usual occupation or his daily activities.  No objective findings were noted, and the diagnosis was deep vein thrombosis, bilateral, remote.

An August 2011 VA arteries and veins examination report stated that the Veteran did not have varicose veins, but had experienced deep vein thrombosis in 1983.  He stated that this was a one-time event and which was treated with Coumadin for approximately one year.  The Veteran did not have a history of vascular trauma, vascular neoplasm, aneurysm, arteriosclerosis obliterans, thromboangiitis obliterans, arteriovenous fistula, varicose veins, post-phlebitic syndrome, erythromelalgia, angioneurotic edema, or Raynaud's phenomenon/syndrome.  On physical examination, no abnormalities were noted in any tested area.  After diagnostic testing, the diagnosis was old history of deep vein thrombosis in the bilateral lower extremities with no residuals.

The medical evidence of record shows that the Veteran's service-connected bilateral varicose veins with history of thrombosis have been asymptomatic throughout the entire period on appeal.  Indeed, while the Veteran is in receipt of service connection for varicose veins, the medical evidence of record actively states that the Veteran has not had that disorder.  The Schedule provides that assignment of a 10 percent evaluation is warranted for varicose veins that are manifested by intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent evaluation is warranted for varicose veins that are manifested by persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  38 C.F.R. § 4.104, Diagnostic Code 7120.  The medical evidence of record does not show that the Veteran's service-connected venous disability has been manifested by persistent edema during the period on appeal.  As such, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 7120.

This claim has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's symptoms, the evidence shows no distinct periods of time when his symptoms have varied to such an extent that a rating in excess of the currently assigned rating would be warranted for under any diagnostic code.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.344; Hart, 21 Vet. App. 505.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for bilateral varicose veins with history of thrombosis inadequate.  The Veteran's venous disorder was rated under 38 C.F.R. § 4.104, Diagnostic Code 7120.  While this disorder is for rating varicose veins, a disability that the medical evidence of record states that the Veteran does not have, the Veteran's service-connected venous disorder has been asymptomatic throughout the entire period on appeal.  As such, it is irrelevant which diagnostic code the Veteran's rating is assigned under, as a 10 percent rating under any diagnostic code inherently adequately contemplates a disability which is asymptomatic.  Ratings in excess of the currently assigned rating are provided for certain manifestations of venous disabilities, but the medical evidence does not show that those manifestations are present.  The Board finds that the criteria for the currently assigned rating for the Veteran's bilateral varicose veins with history of thrombosis reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.104, Diagnostic Code 7120.

The Board finds that the preponderance of the evidence is against the claim for an increased rating for bilateral varicose veins with history of thrombosis.  Therefore, the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49; Massey, 7 Vet. App. 204.

Left Nephrolithiasis

Service connection for left nephrolithiasis was granted by a May 1993 rating decision and a noncompensable rating was assigned under 38 C.F.R. § 4.115b, Diagnostic Code 7508, effective September 1, 1992.

Multiple March 2005 VA outpatient medical reports show that the Veteran complained of pain in his right back, occasionally shooting to the abdomen and groin.  He denied experiencing nausea or vomiting.  The Veteran reported that the pain began after he fell at work and injured his back.  Subsequent medical reports gave a diagnosis of muscle strain, for which he was given prescription pain killers.

A March 2005 VA CT report stated that the Veteran complained of right-sided flank pain.  On views of the Veteran's abdomen, there was a 9 millimeter (mm) by 10 mm calcification in the left kidney that was suggestive of a stone in the middle calyces region.  No other kidney abnormalities were noted.  The relevant impression was nephrolithiasis, left kidney, with no evidence of hydronephrosis.

In an April 2005 VA outpatient medical report, the Veteran stated that he had some blood in his urine.  On physical examination, his abdomen was normal.  The relevant impression was hematuria gross, per patient with history of kidney stones.  The Veteran was referred to urology.

In a June 2005 VA outpatient urology report, the Veteran reported that he had a left renal calculus for 23 years.  The examiner stated that the Veteran was asymptomatic, and abnormalities were noted on physical examination.  The plan stated that the Veteran should undergo urinalysis and relevant examinations on an annual basis, but with no intervention at that time.

In an October 2005 VA outpatient medical report, the Veteran complained of left flank pain with radiation to the left groin area for several weeks.  On physical examination, the Veteran was positive for left flank pain on palpation with radiation to the groin area.  The assessment included left kidney stone, for which additional testing and prescription pain medications were ordered.

An October 2005 VA CT report shows that the Veteran complained of increased pain in the left flank and back.  On views of the Veteran's abdomen, there was a 1.4 centimeter (cm) calculus in the middle pole of the left kidney.  No hydronephrosis or hydroureter was seen, and the right kidney was normal.  The relevant impression was left nephrolithiasis.

A November 2005 VA outpatient medical report shows that, on physical examination, the Veteran had tenderness to palpation in the left flank area.  The relevant assessment was left nephrolithiasis, for which the Veteran was being treated with prescription medication.  A November 2005 VA outpatient urology report, dated the same day,  noted that the Veteran had a long term history of left renal calculus embedded in the parenchyma with no passage of blood in his urine.  The report stated that the Veteran had been on a high dose of an analgesic which provided relief.  CT imaging showed a change in size of the calculus.  The examiner stated that extracorporeal shock wave lithotripsy (ESWL) was appropriate for a calculus of that size.

A December 2005 VA CT report stated that the Veteran complained of lower abdominal pain.  On views of the Veteran's abdomen, there was a 12 mm by 8 mm middle caliceal stone.  The impression was left renal stone.

In a December 2005 VA outpatient medical report, the Veteran reported experiencing lower abdominal pain for the previous few days.  The report stated that he was on prescription pain medication for renal calculi.  On physical examination there was tenderness over both lower quadrants.

A March 2006 VA outpatient medical report stated that the Veteran had a history of a 1.4 cm left nephrolithiasis.  On physical examination, no abnormalities were noted.  The assessment was nephrolithiasis and the Veteran was referred to urology.

An April 2006 VA CT report stated that, on examination of the Veteran's chest and thorax, a caliceal stone was again seen in the left kidney.

In a June 2006 VA genitourinary examination report, the Veteran reported a history of a left kidney stone for years, which had been asymptomatic.  The examiner stated that recent scans showed that the stone had increased in size from 9 mm to 14 mm.  The Veteran had not had any treatment, but might consider ESWL in the future.  He also reported that he had a recent back injury and reported that there was a question of whether the back pain could be related to the kidney stone.  The Veteran reported having some hematuria after his fall, but none since.  The report stated that the Veteran had not passed a kidney stone or had "true renal colic."  There was no history of infection and the Veteran was not on any drug therapy.  The diagnosis was left nephrolithiasis (solitary stone), which was asymptomatic.

An August 2011 VA genitourinary examination report noted that the Veteran was first diagnosed with a kidney stone in 1986.  He stated that the kidney stone did not cause him any pain, however he had some back issues and was unsure if they were related to his back or kidney.  The Veteran reported that he had not been given any treatment for kidney stones and had not passed a kidney stone.  The Veteran had no history of recurrent urinary tract infections, renal dysfunction, renal failure, acute nephritis, or hydronephrosis.  He did have a history of urinary tract stones, but had not been prescribed a special diet and had not had any invasive or non-invasive procedures in the previous 12 months.  On physical examination and diagnostic testing, no abnormalities were noted.  On radiographic examination, there were multiple small radiopaque calculi of the midpole of the left kidney.  The radiographic impression was stable left mid-kidney stone that measured 8 mm by 12 mm.  The stone was unchanged in position or size.  The diagnosis was stable left mid-kidney stone without any associated problems or impact on the Veteran's usual daily activities.

The Schedule provides that nephrolithiasis is to be rated as hydronephrosis, except for recurrent stone formation requiring one or more of the follow: diet therapy, drug therapy, or invasive or non-invasive procedures more than two times per year.  38 C.F.R. § 4.115b, Diagnostic Code 7508.

The evidence of record shows that the Veteran's left nephrolithiasis is manifested by a single stone which has not caused an attack of colic.  Initially, the Board notes that the Veteran has not had recurrent stone formation.  The medical evidence of record shows that the Veteran has had a single stone in his left kidney from his period of active service to the present day.  This single stone has remained essentially stable for 35 years, with the only variation being a small increase in size noted in approximately 2005.  As this stone has not disappeared nor have any other stones appeared, the Veteran has not had stones form recurrently.  As such, the Veteran's left nephrolithiasis is to be rated as hydronephrosis.  Id.

Hydronephrosis warrants a 10 percent rating with only an occasional attack of colic, not infected and not requiring catheter drainage.  38 C.F.R. § 4.115b, Diagnostic Code 7509 (2013).  All compensable ratings under this diagnostic code require the presence of attacks of colic.  The medical evidence of record does not show that the Veteran has had renal colic at any point during the period on appeal.  While the Veteran complained of pain at various points throughout the period on appeal, particularly in 2005, the June 2006 VA genitourinary examination report specifically stated that the Veteran had not had "true renal colic."  In addition, in the August 2011 VA genitourinary examination report, the Veteran specifically stated that his kidney stone did not cause him any pain.  In summary, the medical evidence of record does not show that the Veteran's left nephrolithiasis has been manifested by recurrent stones or renal colic at any point during the period on appeal.  As such, a compensable evaluation is not warranted under Diagnostic Codes 7508 or 7509.

This claim has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's symptoms, the evidence shows no distinct periods of time when his symptoms have varied to such an extent that a rating in excess of the currently assigned rating would be warranted for under any diagnostic code.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.344; Hart, 21 Vet. App. 505.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for left nephrolithiasis inadequate.  The Veteran's left nephrolithiasis was rated under 38 C.F.R. § 4.115b, Diagnostic Code 7508, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's left nephrolithiasis is manifested by a single stone which has not caused an attack of colic.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating currently assigned for his left nephrolithiasis.  Ratings in excess of the currently assigned rating are provided for certain manifestations of nephrolithiasis, but the medical evidence does not show that those manifestations are present.  The Board finds that the criteria for the currently assigned rating for the Veteran's left nephrolithiasis reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.115b, Diagnostic Code 7508.

The Board finds that the preponderance of the evidence is against the claim for an increased rating for left nephrolithiasis.  Therefore, the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49; Massey, 7 Vet. App. 204.

Bilateral Knees

Service connection for patellofemoral syndrome of the left and right knees was granted by a May 1993 rating decision and a noncompensable rating was assigned for each knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013), effective September 1, 1992.

In an April 2004 VA outpatient medical report, the Veteran complained of right knee pain since March 2005.  After physical examination, the assessment was arthralgia of the right knee.  A VA radiographic report dated the same day stated that, after views of the Veteran's right knee, the impression was normal study of the right knee.

In a November 2005 VA outpatient medical report, the Veteran complained of pain in his back which migrated to his left knee.  On physical examination, there was pain in the lower lumbar area with radiation to the left thigh.

In a June 2006 VA joints examination report, the Veteran complained of bilateral knee pain which was aggravated by increased weight-bearing.  He received prescription pain medication treatment for all of his joint symptoms.  The Veteran stated that his symptoms were chronic and did not have additional flare-ups.  He denied experiencing episodes of dislocation or subluxation, and he stated that the knee problem did not interfere with his work or activities of daily living.  On physical examination, the Veteran's knees appeared normal with no swelling or joint tenderness.  He had bilateral knee range of motion to 0 degrees of extension and 140 degrees of flexion.  Both knees were also stable with no laxity.  The relevant diagnosis was patellofemoral syndrome of the knees.

In an October 2007 VA outpatient medical report, the Veteran complained of multiple joint pain.  On physical examination, the Veteran's knee did not have pain on flexion, extension, or rotation.  The assessment was left knee arthralgia.

VA outpatient medical reports dated in December 2007, April 2008, January 2009, June 2009, July 2010, and October 2010 stated that, on examination, the Veteran's knees were not tender and had a full range of motion, bilaterally.

In a February 2011 VA outpatient medical report, the Veteran complained of bilateral knee pain.  On examination, the Veteran's knees were painful, but not tender, and had a full range of motion, bilaterally.

A June 2011 VA outpatient medical report stated that, on examination, the Veteran's knees were not tender and had a full range of motion, bilaterally.

In an August 2011 VA joints examination report, the Veteran complained of bilateral knee pain which increased with walking, standing, hills, bending, and stairs.  The Veteran took medication to treat the condition.  The Veteran denied experiencing knee deformity, giving way, instability, weakness, and incoordination, though he did report experiencing pain and stiffness.  In addition, the Veteran denied experiencing decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, and effusions.  He reported experiencing tenderness, but the condition did not affect the motion of the joint, and he did not experience flare-ups.  There were no constitutional symptoms or incapacitating episodes of arthritis, and the Veteran was able to stand for 15 to 30 minutes and walk a quarter of a mile.

On physical examination, the Veteran had an antalgic gait without evidence of abnormal weight bearing.  There was no loss of a bone or part of a bone, or inflammatory arthritis.  There was tenderness and pain at right in the left knee, but no bumps consistent with Osgood-Schlatter's Disease.  There also was no crepitation, mass behind the knee, grinding, instability, meniscus abnormality, or abnormal tendons or bursae.  However, there were clicks or snaps and subpatellar tenderness.  The Veteran had bilateral knee range of motion to 0 degrees of extension and 140 degrees of flexion, without objective evidence of pain.  There was also no objective evidence of pain or additional limitations following repetitive motion.  The Veteran did not have joint ankylosis.  On radiographic examination, the impression was normal left and right knees.  The diagnosis was patellofemoral syndrome of the bilateral knees, with bilateral knee pain listed as an associated problem.  The disability did not have any effects on his usual daily activities.

Limitation of motion of knee joints is rated under Diagnostic Code 5260 for flexion, and Diagnostic Code 5261 for extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Under Diagnostic Code 5260, flexion that is limited to 60 degrees warrants a 0 percent rating; flexion that is limited to 45 degrees warrants a 10 percent rating; and flexion that is limited to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, extension that is limited to 5 degrees warrants a 0 percent rating; extension that is limited to 10 degrees warrants a 10 percent rating; and extension that is limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2013).  Recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when it is slight and a 20 percent rating when it is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The medical evidence of record shows that the Veteran's left and right knee disabilities are manifested by pain, stiffness, and clicks or snaps.  The Veteran's range of motion was repeatedly measured at 0 degrees of extension and 140 degrees of flexion, while numerous other medical reports stated that the Veteran had a full range of motion.  Accordingly, the Board finds that a compensable rating is not warranted for either the right or left knees under either Diagnostic Codes 5260 or 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In addition, separate ratings for limitation of flexion and extension are not warranted in either knee, as the record does not show that the Veteran's right and left knee ranges of motion have been limited to a compensable degree in either flexion or extension.  Id; VAOPGCPREC 9-04 (2004), 69 Fed. Reg. 59990 (2004).

The Veteran has reported bilateral knee pain on use, a contention which is substantiated by the medical evidence of record.  However, the August 2011 VA joints examination report specifically stated that the Veteran did not experience pain on motion or after repetitions.  There is no evidence of record which indicates that the Veteran's right or left knee pain limited either knee range of motion to 45 degrees of flexion or 10 degrees of extension.  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, the preponderance of the evidence of record is against the Veteran experiencing pain or other symptoms which caused additional limitations sufficient to warrant a compensable rating in for his right or left knee disorders.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).

As for other provisions under the Schedule, the Veteran's right and left knees have not been ankylosed, there was no malunion or nonunion of either tibia and fibula, and there were no symptoms from the removal or dislocation of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262 (2013); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  In addition, no arthritis was found on multiple x-ray examinations of the Veteran's knees.  38 C.F.R §§ 4.45, 4.71a, Diagnostic Codes 5003, 5010 (2013).  Accordingly, a compensable rating is not warranted for either knee under those diagnostic codes.

Furthermore, a separate rating for instability is not warranted for the right or left knee, as the competent evidence of record does not show recurrent subluxation or lateral instability.  Not only has no subluxation or instability been found on examination, the Veteran does not report experiencing such symptoms.  Therefore, the Board finds that the preponderance of the evidence of record demonstrates that any subluxation or lateral instability the Veteran experiences is sufficiently rare as to not warrant characterization as recurrent.  Accordingly, a separate rating for instability is not warranted for either the Veteran's right or left knee disorders.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

These claims have also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's right and left knee symptoms, the evidence shows no distinct periods of time when his symptoms have varied to such an extent that ratings in excess of the currently assigned ratings would be warranted for either knee under any diagnostic code.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.344; Hart, 21 Vet. App. 505.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities ratings for his right and left knee disabilities inadequate.  The Veteran's right and left knee disabilities were rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's left and right knee disabilities are manifested by pain, stiffness, and clicks or snaps.  When comparing those disability pictures with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings currently assigned for his right and left knee disorders.  Ratings in excess of the currently assigned rating are provided for certain manifestations of knee disabilities, but the medical evidence does not show that those manifestations are present.  The Board finds that the criteria for the currently assigned ratings for the Veteran's right and left knee disorder reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular ratings are adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Board finds that the preponderance of the evidence is against the claim for increased ratings for right and left knee patellofemoral syndrome.  Therefore, the claims are denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49; Massey, 7 Vet. App. 204.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), a total rating due to unemployability is considered where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).  Service connection is currently in effect for fourteen separate disabilities, including residuals of a left ankle injury, which has been rated 40 percent disabling since September 1, 1992, and an adjustment disorder, which has been rated 30 percent disabling since November 23, 2005, and 50 percent since August 12, 2011.  The Veteran's combined disability rating has been 70 percent or higher since September 1, 1992.  Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) have been met throughout the entire period on appeal.

In the VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, received in November 2005, the Veteran indicated that the disabilities impacting his ability to work were Crohn's disease, deep vein thrombosis, torn rotator cuff, kidney stone, right and left knee disabilities, and pulmonary embolus.  See Item # 6 (where Veteran states to see attached sheet, which addressed these disabilities).  He stated his disability affected full-time employment on March 23, 2005, that the day he last worked full time was March 22, 2005, and that he became too disabled to work as of March 23, 2005.  Id. at 12-14.  His work experience showed he provided guard house security from July 1999 to March 2005.  Id. at 16.A.  The Veteran reported that his education level was one year of college.  Id. at 21.

The evidence of record shows that the Veteran has been unemployed since March 22, 2005, when he fell at work and injured his back.  The Veteran is not service-connected for any spinal disability and service connection for lumbar spine degenerative changes was actively denied by a July 2006 rating decision.  In addition, the evidence of record demonstrates that the Veteran filed a Workman's Compensation claim following his March 2005 injury.  This constitutes evidence that the Veteran himself felt his unemployment was caused by his post-service back injury, not his service-connected disabilities.  Accordingly, the preponderance of the evidence of record demonstrates that the Veteran was employable until March 22, 2005, and that he ceased working at that time due to a nonservice-connected disability.

The Board notes that the fact that the injury that directly caused him to cease working is not service-connected does not, in and of itself, demonstrate that his numerous service-connected disabilities do not also cause him to be unemployable.  However, the Board finds that the preponderance of the evidence of record does not show that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone.

A June 2006 VA joints examination report stated that the Veteran had not worked in 15 months, "primarily because he injured his back and has been out with back pain."  The examiner noted that the Veteran's "job was sedentary, manning a guardhouse.  He was able to do this until he injured his back.  So the ankle, knee and shoulder problem did not interfere with his work at that time."  Those same disorders were also found to not interfere with his activities of daily living.

A June 2006 VA arteries and veins examination report stated that the Veteran' service-connected venous/thrombosis disorder "has not affected his usual occupation.  He was working maintaining a guardhouse.  This was mostly sedentary type work over the years.  He has not worked in 15 months because of back pain due to an injury.  This condition did not have any effect on his usual occupation and does not have any effect on his daily activities."

A June 2006 VA mental disorders examination report stated that the Veteran had worked in security for eight years until the previous year when "he fell and hurt his back.  He has not worked since."  The examiner noted that the Veteran had previously "never missed any work because of any psychiatric symptoms.  He is not working now because of his back injury he suffered on the job."  The examiner noted that the Veteran had a limited capacity to cope and felt overwhelmed by circumstances, "such as job stress."  However, the Board notes that the examiner specifically related this limited capacity to cope to an Axis II diagnosis of a personality disorder.  In this regard, the Board notes that any work impairment which is exclusively secondary to a personality disorder is inherently not related to a service-connected disability as personality disorders are not diseases or injuries for compensation purposes.  38 C.F.R. § 4.127 (2013).  Additionally, the Veteran himself reported that he was not working now because of his back disability.  This tends to make it less likely that the Veteran's service-connected disabilities alone are the cause of the Veteran's inability to obtain and sustain gainful employment.  

A March 2006 SSA disability determination report found that the Veteran was not disabled for SSA purposes.

A June 2006 SSA mental residual functional capacity assessment stated that the Veteran was not significantly limited in 13 out of 20 areas tested, with only moderate limitations noted in the remaining 7 areas.  The examiner concluded that the Veteran would "have some problems with adapting to work changes but will be able to function in a stable work assignment."

A June 2006 SSA disability determination report found that the Veteran was not disabled for SSA purposes.

A March 2008 SSA letter stated that the Veteran was found to meet the medical requirements for disability benefits, with a date of onset of March 22, 2005.  This finding is consistent with disability for SSA purposes caused by the Veteran's nonservice-connected low back injury, which occurred on that exact date.

An August 2011 VA mental disorders examination report stated that the Veteran was "not working because of [an] on-the-job injury.  He had been working up until [a] few years ago and his mental stress and physical problems were not sufficient to impair him in his occupational adjustment more than to a mild to moderate degree."  The examiner also specifically noted that the Veteran's service-connected psychiatric disorder symptoms were "not associated with any adjustment problems he may have to his unemployment and the injury which led to it which were not related to his military service."  This tends to make it less likely that the Veteran's service-connected disabilities alone are the cause of the Veteran's inability to obtain and sustain gainful employment.

In August 2011 VA respiratory, joints, genitourinary, diabetes, and arteries and veins examination reports, the Veteran reported that he had "stopped working due to depression."  The Board notes that such claims are directly refuted by the contemporaneous evidence of record and, as such, the Board finds these statements lack credibility.  In addition, the June 2006 VA mental disorders examination report, June 2006 SSA mental residual functional capacity assessment, and August 2011 VA mental disorders examination report all found that the Veteran was not unemployable as a result of his psychiatric disorders.  

Accordingly, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone.  The evidence shows that the Veteran has completed high school and one year of college with work experience as a security guard.  The evidence of record overwhelmingly demonstrates that the Veteran was rendered unemployable as a result of his nonservice-connected low back injury, which occurred on March 22, 2005.  The Veteran consistently reported to medical professionals that he stopped working because of the back injury and that he was not currently working because of the back injury.  Thus, the evidence of record demonstrates that the Veteran's continuing unemployment remains secondary to his low back injury and that his service-connected disabilities alone, without this low back injury, do not cause him to be unemployable.  To the extent that the Veteran is unemployable due to his low back injury, TDIU is not warranted for an inability to work due to a combination of service-connected and nonservice-connected disabilities.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose, 4 Vet. App. 361.  Accordingly, the Board finds that the evidence of record does not show that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone, without regard to any nonservice-connected disabilities.  38 C.F.R. § 4.16(b).

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to a TDIU rating.  While the Veteran meets the percentage criteria under 38 C.F.R. § 4.16(a), the evidence does not demonstrate an inability to secure or follow a substantially gainful occupation due to his service-connected disabilities alone.  Therefore, the Board finds that a TDIU rating is not warranted.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a respiratory disorder, to include pulmonary embolism and interstitial fibrosis, is denied

A rating in excess of 20 percent for left shoulder partial rotator cuff tear is denied.

A rating in excess of 10 percent for bilateral varicose veins with history of thrombosis is denied.

A compensable rating for left nephrolithiasis is denied.

A compensable rating for right knee patellofemoral syndrome is denied.

A compensable rating for left knee patellofemoral syndrome is denied.

A total disability rating for compensation purposes based on individual unemployability is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


